PER CURIAM:
Defendant-appellant Brian Wing, acting Commissioner of the Department of Social Services of the State of New York (“New York”), appeals from a judgment entered September 6, 1995 in the United States District Court for the Northern District of New *592York, Frederick J. Seullin, Jr., Judge, that granted summary judgment to plaintiff-ap-pellee James Square Nursing Home, Inc. (“James Square”) on its claim pursuant to 42 U.S.C. § 1983 for injunctive and declaratory relief under the Medicare Act, 42 U.S.C. § 1396 et seq., and the Medicaid Act, 42 U.S.C. § 1396 et seq. James Square’s complaint alleges that New York’s procedure for ensuring that James Square does not receive payment from both Medicare and Medicaid for medical services that James Square provides to persons eligible under both programs (“dual eligibles”) violates the Medicare and Medicaid Acts. New York offsets against the Medicaid payments that it makes to James Square for services rendered to dual eligibles the full amount of Medicare Part B payments received by James Square with respect to those services. On this appeal, New York contends that its method of accounting for Medicare payments made for medical services also covered by Medicaid violates neither statute.
We affirm the judgment of the district court substantially for the reasons set forth in its decision and order. See James Square Nursing Home, Inc. v. Wing, 897 F.Supp. 682 (N.D.N.Y.1995).